Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of May 26, 2020 (the “Agreement”), by
and among Coty Inc., a Delaware corporation (the “Company”), and KKR Rainbow
Aggregator L.P., a Delaware limited partnership (together with its successors
and assigns, the “Investor”). The Investor and any other party that may become a
party hereto pursuant to Section 9(c) are referred to collectively as the
“Stockholders” and individually each as a “Stockholder”.

RECITALS

WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of May 11, 2020 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, an aggregate of 1,000,000 shares of
Series B Preferred Stock (the “Series B Preferred Stock”), which is convertible
into shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

AGREEMENT

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following respective meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with
external legal counsel): (i) would be required to be made in any Registration
Statement or report filed with the SEC by the Company so that such registration
statement would not contain any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading; (ii) would
not be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement; and (iii) the Company has a bona
fide business purpose for not disclosing publicly.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including its correlative meanings,
“controlling”, “controlled by” and “under common control with”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or otherwise.



--------------------------------------------------------------------------------

“as converted basis” means with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series B Preferred Stock (at the Conversion Rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date.

“Business Day” or “business day” means any day except a Saturday, a Sunday or
other day on which the SEC or banks in the City of New York are authorized or
required by law to be closed.

“Certificate of Designations” means the Certificate of Designations setting
forth voting powers, designations, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations and
restrictions of the Series B Preferred Stock, dated as of the date hereof.

“Charitable Gifting Event” means any transfer by a Holder, or any subsequent
transfer by such Holder’s members, partners or other employees, in connection
with a bona fide gift to any Charitable Organization made in connection with
sales of Registrable Securities by a Holder pursuant to an effective
registration statement.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Common Stock” means all shares currently or hereafter existing of the Company’s
class A common stock, par value $0.01 per share.

“Conversion Rate” has the meaning set forth in the Certificate of Designations.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four (4) Business Days prior to the
expected “pricing” of the related underwritten offering) and continuing for not
more than ninety (90) calendar days after the date of the final prospectus (or
final prospectus supplement if the offering is made pursuant to a shelf
registration), pursuant to which such underwritten offering shall be made, or
such lesser period as is required by such underwriters (which shall also apply
equally to all Holders).

“Holder” means any Stockholder holding Registrable Securities.

“Lock-Up Period” has the meaning set forth in the Investment Agreement.

“NYSE” means the New York Stock Exchange.

 

2



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registrable Securities” means, as of any date of determination, any shares of
Series B Preferred Stock issued pursuant to the Investment Agreement and any
shares of Common Stock issued pursuant to the conversion of any shares of Series
B Preferred Stock, and any other securities issued or issuable with respect to
any such shares of Common Stock or Series B Preferred Stock by way of share
split, share dividend, distribution, recapitalization, merger, exchange,
replacement or similar event or otherwise. As to any particular Registrable
Securities, once issued, such securities shall cease to be Registrable
Securities when (i) they are sold pursuant to an effective Registration
Statement under the Securities Act, (ii) they are sold pursuant to Rule 144 (or
other exemption from registration under the Securities Act), (iii) in the case
of any shares of Common Stock held by a Holder, all shares of Common Stock held
by such Holder, on an as converted basis, constitute less than 1% of all
outstanding shares of Common Stock and may be sold in a single day pursuant to,
and in accordance with, subsection (k) of Rule 144, (iv) they shall have ceased
to be outstanding or (v) they have been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of the securities.

“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.

2. Incidental Registrations.

(a) Right to Include Registrable Securities. If, following the expiration of the
Lock-Up Period, the Company proposes to register its Common Stock under the
Securities Act (other than pursuant to a Registration Statement filed by the
Company on Form S-4 or S-8, or any successor or other forms promulgated for
similar purposes or filed solely in connection with an exchange offer or any
employee benefit or dividend reinvestment plan), whether or not for sale for its
own account, in a manner which would permit registration of Registrable
Securities for sale to the public under the Securities Act, it will, at each
such time, give prompt written notice to all Holders of its intention to do so
and of such Holders’ rights under this Section 2. Upon the written request of
any such Holder made within seven (7) calendar days after the receipt of any
such notice (which request shall specify the Registrable Securities intended to
be disposed of by such Holder), the Company will use its reasonable best efforts
to effect the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holders
thereof, to the extent required to permit the disposition of the Registrable
Securities so to be registered; provided that (i) if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason not to proceed with the
proposed registration of the securities to be sold by it, the Company may, at
its election, give written notice of such determination to each Holder and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the registration expenses pursuant to Section 6 hereof in connection
therewith), without prejudice to the rights of the Holders to request that such
registration be effected as a registration under Section 3, and (ii) if such
registration involves an underwritten offering, all Holders requesting to be
included in the Company’s registration and to participate in the underwritten
offering must sell their Registrable Securities to the underwriters selected by
the Company on the same terms and conditions as apply to the Company, with such
differences, including any with respect to indemnification and liability, as are
customary in combined primary and secondary offerings by the Company and the
Investor. If a registration requested pursuant to this Section 2(a) involves an
underwritten public offering, any Holder requesting to be included in such
registration may elect, in writing at least two business days prior to the
effective date of the Registration Statement filed in connection with such
registration or, in the case of a takedown from a Shelf Registration Statement,
prior to the launch of such takedown, not to register such securities in
connection with such registration. The Company shall not be required to maintain
the effectiveness of the Registration Statement for a registration requested
pursuant to this Section 2(a) beyond the earlier to occur of (i) 180 calendar
days after the effective date thereof and (ii) consummation of the distribution
by the Holders of the Registrable Securities included in such Registration
Statement. Any Holder who has elected to sell Registrable Securities in an
offering pursuant to this Section 2 shall be permitted to withdraw from such
registration by written notice to the Company if the price to the public at
which the Registrable Securities are proposed to be sold will be less than 90%
of the average closing price of the class of stock being sold in the offering
during the 10 trading days preceding the date on which the notice of such
offering was given pursuant to this Section 2(a).

 

4



--------------------------------------------------------------------------------

(b) Priority in Incidental Registrations. The Company shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit Holders who have requested to include
Registrable Securities in such offering to include in such offering all
Registrable Securities so requested to be included on the same terms and
conditions as any other shares of capital stock, if any, of the Company included
in the offering. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total amount of securities that are
intended to be included in such offering is such as to adversely affect the
success of such offering (including adversely affect the per-share offering
price), then the amount of securities to be offered shall be reduced to the
amount recommended by such managing underwriter or underwriters in its or their
good faith opinion, which will be allocated in the following order of priority:
(i) first, the securities to be proposed to be sold by the Company for its own
account, (ii) second, the Registrable Securities of the Investor, (iii) third,
the Registrable Securities of the Holders other than the Investor that have
requested to participate in such underwritten offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such underwritten offering by such Holders and
(iv) fourth, for the account of any other holders of Common Stock that have
requested to be included in such underwritten offering as a result of
registration rights or otherwise.

3. Registration on Request.

(a) Request by the Demand Party. Subject to the following paragraphs of this
Section 3(a), each Holder shall have the right, by delivering a written notice
to the Company, to require the Company to register, at any time following the
expiration of the Lock-Up Period and pursuant to the terms of this Agreement,
under and in accordance with the provisions of the Securities Act, the number of
Registrable Securities of such Holder requested to be so registered pursuant to
the terms of this Agreement (any such written notice, a “Demand Notice”, any
such registration, a “Demand Registration” and any such Holder, a “Demand
Party”); provided, however, that a Demand Notice may only be made if the sale of
the Registrable Securities requested to be registered by such Holder is
reasonably expected to result in aggregate gross cash proceeds in excess of
$75,000,000 (without regard to any underwriting discount or commission);
provided, further, that the Company shall not be obligated to file a
registration statement relating to any registration request under this
Section 3(a), (i) within the period or such shorter period as may be specified
by the Company’s insider trading policy as applicable to Company employees
generally (the “Quarterly Blackout Period”) commencing fourteen (14) calendar
days prior to and ending two (2) calendar days following the Company’s scheduled
earnings release for any fiscal quarter or year or (ii) within a period of sixty
(60) calendar days after the effective date of any other registration statement
relating to any registration request under this Section 3(a); provided, further,
that nothing in this Section 3(a) or elsewhere herein shall be construed as
limiting the frequency by which a Holder may effect a Shelf Underwritten
Offering or Non-Underwritten Shelf Take-Down pursuant to Section 3(f). Following
receipt of a Demand Notice for a Demand Registration in accordance with this
Section 3(a), the Company shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable within ten (10) calendar days
and shall use its reasonable best efforts to cause such Registration Statement
to be declared effective under the Securities Act as promptly as practicable
after the filing thereof.

 

5



--------------------------------------------------------------------------------

No Demand Registration shall be deemed to have occurred for purposes of this
Section 3 if (i) the Registration Statement relating thereto (x) does not become
effective, (y) is not maintained effective for the period required pursuant to
this Section 3 or (z) the offering of the Registrable Securities pursuant to
such Registration Statement is subject to a stop order, injunction, or similar
order or requirement of the SEC during such period, in which case, such
requesting Holder shall be entitled to an additional Demand Registration in lieu
thereof, (ii) more than 90% of the Registrable Securities requested by the
Demand Party to be included in the registration are not so included pursuant to
Section 3(b) or (iii) in the case of a Demand Registration for an underwritten
offering, the conditions to closing specified in any underwriting agreement,
purchase agreement or similar agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by such Demand Party) or otherwise
waived by such Demand Party; provided that the Company’s obligation to pay the
registration expenses pursuant to Section 6 hereof in connection therewith shall
still apply.

As promptly as practicable within two (2) calendar days after receipt by the
Company of a Demand Notice in accordance with this Section 3(a), the Company
shall give written notice (the “Demand Follow-up Notice”) of such Demand Notice
to all other Holders and shall, subject to the provisions of Section 3(b)
hereof, include in such registration all Registrable Securities with respect to
which the Company received written requests for inclusion therein within five
(5) calendar days after such Demand Follow-up Notice is given by the Company to
such Holders, provided that the Company shall not provide a Demand Follow-up
Notice to any other Holder or holder of the Company’s equity securities in the
case of a sale of Registrable Securities by the Investor to one or several
purchasers pursuant to a Shelf Underwritten Offering by means of a bought deal,
a block trade or a similar transaction that is an underwritten offering (a
“Block Sale”).

All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least one
hundred and eighty (180) calendar days after the effective date thereof or such
shorter period during which all Registrable Securities included in such
Registration Statement have actually been sold; provided, however, that such
period shall be extended for a period of time equal to the period the Holder
refrains from selling any securities included in such Registration Statement at
the request of the Company or an underwriter of the Company pursuant to the
provisions of this Agreement.

(b) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
Holders of such securities in writing that in its or their good faith opinion
the total number or dollar amount of Registrable Securities proposed to be sold
in such offering is such as to adversely affect the success of such offering
(including, without limitation, securities proposed to be included by other
holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten

 

6



--------------------------------------------------------------------------------

offering the number or dollar amount of Registrable Securities that in the good
faith opinion of such managing underwriter or underwriters can be sold without
adversely affecting such offering, and such number of Registrable Securities
shall be allocated as follows, unless the underwriter or underwriters require a
different allocation:

(i) first, to the Investor until all Registrable Securities requested for
registration by the Investor have been included in such registration;

(ii) second, to any Holders other than the Investor requesting such Demand
Registration (whether pursuant to a Demand Notice or pursuant to incidental or
piggyback registration rights) among such Holders pro rata on the basis of the
percentage of Registrable Securities owned by each such Holder relative to the
number of Registrable Securities owned by all such Holders;

(iii) third, the securities for which inclusion in such Demand Registration, as
the case may be, was requested by any other holders of Common Stock as a result
of registration rights or otherwise; and

(iv) fourth, the securities for which inclusion in such Demand Registration was
requested by the Company.

(c) Cancellation of a Demand Registration. Each Demand Party and the Holders of
a majority of the Registrable Securities which are to be registered in a
particular offering pursuant to this Section 3 shall have the right, prior to
the effectiveness of the Registration Statement, to notify the Company that it
or they, as the case may be, has or have determined that such Registration
Statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement. Any Holder who has elected to sell
Registrable Securities in an underwritten offering pursuant to this Section 3
(including the Demand Party of such Demand Registration) shall be permitted to
withdraw from such registration by written notice to the Company if the price to
the public at which the Registrable Securities are proposed to be sold will be
less than 90% of the average closing price of the class of stock being sold in
the offering during the ten (10) trading days preceding the date on which the
Demand Notice of such offering was given pursuant to Section 3(a).

(d) Postponements in Requested Registrations. If the Company shall at any time
furnish to the Holders a certificate signed by its chairman of the board, chief
executive officer or president stating that the filing of a Registration
Statement or conducting a Shelf Underwritten Offering or Non-Underwritten Shelf
Take-Down would, in the good faith judgment of the board of directors of the
Company (after consultation with external legal counsel), (i) require the
Company to make an Adverse Disclosure or (ii) materially interfere with any
material proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction involving the Company or any of its
subsidiaries then under consideration, the Company may postpone the filing (but
not the preparation) of a Registration Statement or the commencement of a Shelf
Underwritten Offering, as applicable, required by this Section 3 until such
circumstance is no longer continuing but not to exceed sixty (60) days (such
period, a “Postponement Period”); provided that the Company shall at all times
in good faith use its commercially reasonable best efforts to cause any
Registration Statement required by

 

7



--------------------------------------------------------------------------------

this Section 3 to be filed as soon as possible or any Shelf Underwritten
Offering to be conducted as soon as possible, as applicable; provided, further,
that the Company shall not be permitted to commence a Postponement Period
pursuant to this Section 3(d) more than once in any 180-day period. The Company
shall promptly give the Holders requesting registration thereof or that
delivered a Take-Down Notice, as applicable, pursuant to this Section 3 written
notice of any postponement made in accordance with the preceding sentence.

(e) Shelf Registration Statement.

(i) No later than the expiration of the Lock-Up Period, the Company shall file
with the SEC a shelf Registration Statement (on Form S-3 to the extent
permissible) (a “Shelf Registration Statement”) covering the resale of all
Registrable Securities, and shall use reasonable best efforts to cause such
registration statement to become effective no later than the expiration of the
Lock-Up Period. Upon filing the Shelf Registration Statement, the Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
effective with the SEC at all times and to re-file such Shelf Registration
Statement upon its expiration, and subject to Sections 3(f) and (g), to
cooperate in any shelf take-down, whether or not underwritten, by amending or
supplementing the Prospectus related to such Shelf Registration Statement as may
be reasonably requested by the Holders or as otherwise required, until such time
as all Registrable Securities that could be sold in such Shelf Registration
Statement have been sold or are no longer outstanding.

(ii) If the Company is a well-known seasoned issuer (as defined in Rule 405) (a
“WKSI”) at a time when it is obligated to file a Shelf Registration Statement
pursuant to this Agreement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 of the Securities Act) on Form
S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder, that covers the Registrable Securities. The Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
Automatic Shelf Registration Statement at the time of filing of the Automatic
Shelf Registration Statement and shall not elect to pay any portion of the
registration fee on a deferred basis. If at any time following the filing of an
Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement.

(iii) To the extent that the Company becomes ineligible to use Form S-3, the
Company shall file a “shelf” registration statement on Form S-1 registering the
Registrable Securities for resale not later than thirty (30) calendar days after
the date of such ineligibility and use its reasonable best efforts to have such
registration statement declared effective as promptly as practicable.

 

8



--------------------------------------------------------------------------------

(f) Shelf-Take Downs. At any time that a Shelf Registration Statement covering
Registrable Securities pursuant to Section 2 or Section 3 is effective, the
Investor may, deliver a written notice to the Company (a “Take-Down Notice”)
stating that it intends to effect an underwritten offering (a “Shelf
Underwritten Offering”) or other non-underwritten sale (a “Non-Underwritten
Shelf Take-Down”) of all or part of its Registrable Securities included by it on
the Shelf Registration Statement, then, the Company shall amend or supplement
the Shelf Registration Statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Underwritten
Offering (taking into account the inclusion of Registrable Securities by any
other holders pursuant to Section 3(b)) or Non-Underwritten Shelf Take-Down;
provided, however that the Holders may not, without the Company’s prior written
consent, (i) launch a Shelf Underwritten Offering the anticipated gross cash
proceeds of which shall be less than $75,000,000 (unless the Holders are
proposing to sell all of their remaining Registrable Securities), (ii) launch
more than four (4) Shelf Underwritten Offerings at the request of the Holders
within any 365-day period or (iii) launch a Shelf Underwritten Offering within
the Quarterly Blackout Period. The Investor shall be entitled to deliver an
unlimited number of Take-Down Notices to effect a Non-Underwritten Shelf
Take-Down with respect to the Registrable Securities held by the Investor in
addition to the other registration rights provided in Section 2 and this
Section 3. In connection with any Shelf Underwritten Offering:

(i) the Company shall also as promptly as practicable within two (2) business
days deliver the Take-Down Notice to all other Holders with Registrable
Securities included on such Shelf Registration Statement and permit each Holder
to include its Registrable Securities included on the Shelf Registration
Statement in the Shelf Underwritten Offering if such Holder notifies the Company
(who shall notify the Investor) within two (2) business days after delivery of
the Take-Down Notice to such Holder, provided that the Company shall not provide
a Take-Down Notice to any other Holder or holder of the Company’s equity
securities in the case of a Block Sale by the Investor; and

(ii) in the event that the underwriter advises the Company (who shall notify the
Investor) in its good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering is such as to
adversely affect the success of such offering (including an adverse effect on
the per -share offering price), the underwriter may limit the number of shares
which would otherwise be included in such Shelf Underwritten Offering in the
same manner as described in Section 3(b) with respect to a limitation of shares
to be included in a registration.

(g) Selection of Underwriters. If a requested registration pursuant to this
Section 3 involves an underwritten offering, the investment banker(s) and
manager(s) and lead investment banker(s) and manager(s) to administer the
offering shall be chosen by the Demand Party, provided that if a Holder other
than the Investor is the Demand Party, the investment banker(s) and manager(s)
and lead investment banker(s) and manager(s) to administer the offering shall be
chosen by the Investor, provided, further, that if a Holder other than the
Demand Party will sell at least 50% of the Registrable Securities proposed to be
sold in such offering and  the  Investor is not  participating in  such
offering, the  investment banker(s)  and manager(s) and lead investment
banker(s) and manager(s) shall be chosen by such other Holder (such other
Holder, if any, the “Lead Holder”), in each case subject to the approval of the
Company (not to be unreasonably delayed or withheld). If the offering is
underwritten, the right of any Holder to registration pursuant to this Section 3
will be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s

 

9



--------------------------------------------------------------------------------

Registrable Securities in the underwriting (unless otherwise agreed by the
Demand Party), and each such Holder will (together with the Company and the
other Holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing
underwriter(s)); provided that (x) no Holder shall be required to sell more than
the number of Registrable Securities that such Holder has requested the Company
to include in any registration and (y) if any Holder disapproves of the terms of
the underwriting, such Holder may elect to withdraw prior to launching the
applicable underwritten offering by written notice to the Company, the managing
underwriter or underwriters and, in connection with an underwritten registration
pursuant to this Section 3, the Demand Party.

4. Registration Procedures. If and whenever the Company is required to use its
reasonable best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 2 and Section 3 hereof, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible:

(a) prepare and file, in each case as promptly as practicable, with the SEC a
Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings with FINRA and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable and to remain effective as provided herein; provided, however, that
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including any free writing prospectuses under Rule 433
under the Securities Act (each a “Free Writing Prospectus”) and including such
documents that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish or otherwise make available to the Holders
of the Registrable Securities covered by such Registration Statement, their
counsel and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested by
such counsel, including any comment letter from the SEC, and, if requested by
such counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
and such other opportunities to conduct a reasonable investigation within the
meaning of the Securities Act, including reasonable access to the Company’s
books and records, officers, accountants and other advisors. The Company shall
not file any such Registration Statement or Prospectus or any amendments or
supplements thereto (including any Free Writing Prospectuses and including such
documents that, upon filing, would be incorporated or deemed to be incorporated
by reference therein) with respect to a Demand Registration to which the Demand
Party, the Holders of a majority of the Registrable Securities covered by such
Registration Statement, or their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company, such filing is necessary to comply with applicable law;

 

10



--------------------------------------------------------------------------------

(b) subject to Section 3(e), prepare and file with the SEC such amendments,
post-effective amendments and supplements to each Registration Statement and the
Prospectus used in connection therewith and such Free Writing Prospectuses and
Exchange Act reports as may be necessary to keep such Registration Statement
continuously effective during the period provided herein and comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the Registrable Securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act, in each
case, until such time as all of such securities have been disposed of in
accordance with the intended method or methods of disposition by the seller or
sellers thereof set forth in such Registration Statement;

(c) notify each selling Holder, its counsel and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment or any Free Writing Prospectus has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 4(n) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) of the happening of any event that makes
any statement made in such Registration Statement, related Prospectus, Free
Writing Prospectus, amendment or supplement thereto or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (which notice shall
notify the selling Holders only of the occurrence of such an event and shall
provide no additional information regarding such event to the extent such
information would constitute material non-public information);

 

11



--------------------------------------------------------------------------------

(d) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;

(e) if requested by the managing underwriters, if any, the Demand Party with
respect to the offering or the Holders of a majority of the then issued and
outstanding Registrable Securities being sold in connection with an underwritten
offering, promptly include in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, or such Demand
Party or Holders, as the case may be, may reasonably request in order to permit
the intended method of distribution of such Registrable Securities and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 4(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

(f) deliver to each selling Holder, its counsel, and the underwriters, if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus) and each amendment, supplement or post-effective amendment
thereto as such Persons may reasonably request from time to time in connection
with the distribution of the Registrable Securities; and the Company, subject to
the last paragraph of this Section 4, hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders and the underwriters, if any, in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any such amendment
or supplement thereto;

(g) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such Holders to
consummate the disposition of such Registrable Securities in such jurisdiction
in accordance with the intended method or methods of disposition thereof;
provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so required to
qualify but for this paragraph (g) or (ii) take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject (other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith);

(h) cooperate with the selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from each Holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
Holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or Holders may request;

 

12



--------------------------------------------------------------------------------

(i) use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriters, if any, to consummate
the disposition of such Registrable Securities, in accordance with the intended
method or methods thereof, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods thereof;

(j) upon the occurrence of any event contemplated by Section 4(c)(vi) above,
promptly prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(k) prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(l) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement (and in
connection therewith, if reasonably required by the Company’s transfer agent,
the Company will cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to such transfer agent, together with any
other authorizations, certificates and directions reasonably required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any legend upon sale by the Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, of such Registrable Securities under the Registration
Statement);

(m) use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on the NYSE or
other national securities exchange on which the Common Stock is then listed,
prior to the effectiveness of such Registration Statement (or, if no Common
Stock issued by the Company is then listed on any securities exchange, use its
reasonable best efforts to cause such Registrable Securities to be so listed on
the NYSE or NASDAQ, as determined by the Company);

 

13



--------------------------------------------------------------------------------

(n) enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Demand Party or the Holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling Holders and the
underwriters, if any, opinions of outside counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession) and each of the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures substantially to the effect
set forth in Section 5 hereof with respect to all parties to be indemnified
pursuant to Section 5 except as otherwise agreed by the Holders and (v) deliver
such documents and certificates as may be reasonably requested by the Demand
Party, the Holders of a majority of the Registrable Securities being sold
pursuant to such Registration Statement, its or their counsel or the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to Section 4(n)(i) above and to evidence compliance
with any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company. The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder;

(o) make available for inspection by a representative of the selling Holders,
any underwriter participating in any such disposition of Registrable Securities,
if any, and any attorneys or accountants retained by such selling Holders or
underwriter, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably

 

14



--------------------------------------------------------------------------------

requested by any such representative, underwriter, attorney or accountant in
connection with such Registration Statement; provided, however, that any
information that is not generally publicly available at the time of delivery of
such information shall be kept confidential by such Persons unless
(i) disclosure of such information is required by court or administrative order,
(ii) disclosure of such information, in the opinion of counsel to such Person,
is required by law or applicable legal process, or (iii) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard by such Person. In the case of a proposed disclosure
pursuant to (i) or (ii) above, such Person shall be required to give the Company
written notice of the proposed disclosure prior to such disclosure and, if
requested by the Company, assist the Company in seeking to prevent or limit the
proposed disclosure. Without limiting the foregoing, no such information shall
be used by such Person as the basis for any market transactions in securities of
the Company or its subsidiaries in violation of law;

(p) cause its officers, including its executive officers, to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in “road shows” and other customary marketing activities) taking
into account the Company’s business needs;

(q) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(r) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the Registration Statement,
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder; and

(s) cooperate with the Holders subject to the Registration Statement and with
the underwriter(s) or agent participating in the distribution, if any, to
facilitate any Charitable Gifting Event and to prepare and file with the SEC
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to permit any such
recipient Charitable Organization to sell in the underwritten offering if it so
elects.

The Company may require each Holder as to which any registration is being
effected to furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Securities of any Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request.

 

15



--------------------------------------------------------------------------------

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered thereby by name, or otherwise
identifies such Holder as the holder of any securities of the Company, without
the consent of such Holder, such consent not to be unreasonably withheld or
delayed, unless and to the extent such disclosure is required by law.

If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that such Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

Notwithstanding any provision hereof to the contrary, to the extent that any pro
rata or other allocation or reduction of Registrable Securities is required
pursuant to Sections 2(b), 3(b), 3(g)(ii) or any other section herein, (i) all
Registrable Securities transferred by a Holder to a Charitable Organization in
connection with an underwritten offering for which such pro rata or other
allocation is required shall be included in the number of Registrable Securities
deemed to be held by each Holder (or deemed to be included in such Holder’s
request for inclusion of Registrable Securities) for purposes of calculating
such Holder’s pro rata allocation or reduction in such underwritten offering and
(ii) the number of Registrable Securities that a Holder is otherwise entitled to
include in such underwritten offering shall be reduced by the number of
Registrable Securities transferred by such Holder to a Charitable Organization
in connection with such underwritten offering.

Each Holder agrees if such Holder has Registrable Securities covered by such
Registration Statement that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(c)(ii), 4(c)(iii),
4(c)(iv), 4(c)(v) or 4(c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(j) hereof, or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the Holder is required to discontinue disposition of such
securities.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder whose Registrable Securities are covered by a Registration Statement or
Prospectus, the officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees of each of them, each Person who
controls each such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers,

 

16



--------------------------------------------------------------------------------

shareholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (each such person being referred to herein as a
“Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like or Free Writing Prospectus or
any amendment thereof or supplement thereto or any document incorporated by
reference therein) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Company and (without limitation of the preceding portions of
this Section 5(a)) will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person related to such
Covered Person or its Affiliates (other than the Company or any of its
subsidiaries, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular, Free Writing Prospectus or any
amendment thereof or supplement thereto, or any document incorporated by
reference therein, or other document in reliance upon and in conformity with
written information furnished to the Company by such Covered Person with respect
to such Covered Person for use therein. It is agreed that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably delayed or
withheld), provided that notwithstanding the foregoing, the indemnity agreement
contained in this Section 5(a) shall apply to amounts paid in settlement of any
Loss or action even if such settlement is effected without the consent of the
Company if the Company does not timely reply to a request for its consent.

(b) Indemnification by Holder. The Company may require, as a condition to
including any Registrable Securities in any Registration Statement filed in
accordance with Section 4 hereof, that the Company shall have received an
undertaking reasonably satisfactory to it from the participating Holder of such
Registrable Securities to indemnify, to the fullest extent permitted by law,
severally and not jointly with any other Holders, the Company, its directors and
officers and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), from and
against all Losses arising out of or based on any untrue statement of a material
fact contained in any such Registration Statement, Prospectus, Free Writing
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will (without limitation of the portions
of this Section 5(b)) reimburse the Company, such directors, officers and
controlling persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Loss, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such

 

17



--------------------------------------------------------------------------------

Registration Statement, Prospectus, Free Writing Prospectus, offering circular,
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder with respect to such Holder for
inclusion in such Registration Statement, Prospectus, offering circular or other
document; provided, however, that the obligations of such Holder hereunder shall
not apply to amounts paid in settlement of any such Losses (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such Holder shall be individual, not joint and
several, for each Holder and shall be limited to the net proceeds received by
such selling Holder from the sale of Registrable Securities covered by such
Registration Statement, Prospectus, offering circular or other document
containing such untrue statement (or alleged untrue statement) or omission (or
alleged omission) (less the aggregate amount of any damages which such Holder
has otherwise been required to pay in respect of such Loss or any substantially
similar Loss arising from the sale of such Registrable Securities).

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnification hereunder (an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably delayed or
withheld). Without the prior written consent of the Indemnified Party, the
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that (x) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to

 

18



--------------------------------------------------------------------------------

the Indemnified Party, from all liability in respect of such claim or litigation
for which such Indemnified Party would be entitled to indemnification hereunder
or (y) involves the imposition of equitable remedies or the imposition of any
obligations on the Indemnified Party or adversely affects such Indemnified Party
other than as a result of financial obligations for which such Indemnified Party
would be entitled to indemnification hereunder.

(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder shall not be required to contribute any amount in excess of
the net proceeds to such Holder from the Registrable Securities sold pursuant to
the Registration Statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Holder has otherwise been
required to pay in respect of such Loss or any substantially similar Loss
arising from the sale of such Registrable Securities). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. No selling Holder shall be liable
for contribution under this Section 5(d), except under such circumstances as
such selling Holder would have been liable for indemnification under this
Section 5 if such indemnification were enforceable under applicable law.

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten offering are more favorable to the
Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.

(e) Deemed Underwriter. To the extent that any of the Holders is, or would be
expected to be, deemed to be an underwriter of Registrable Securities pursuant
to any SEC comments or policies or any court of law or otherwise, the Company
agrees that (i) the indemnification and contribution provisions contained in
this Section 5 shall be applicable to the benefit of such Holder in its role as
deemed underwriter in addition to its capacity as a Holder (so long as the
amount for which any other Holder is or becomes responsible does not exceed the
amount for which such Holder would be

 

19



--------------------------------------------------------------------------------

responsible if the Holder were not deemed to be an underwriter of Registrable
Securities) and (ii) such Holder and its representatives shall be entitled to
conduct the due diligence which would normally be conducted in connection with
an offering of securities registered under the Securities Act, including receipt
of customary opinions and comfort letters.

(f) Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Section 5 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any federal
or state law or regulation or governmental authority other than the Securities
Act.

(g) Non-Exclusivity. The obligations of the parties under this Section 5 shall
be in addition to any liability which any party may otherwise have to any other
party.

6. Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company (including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the SEC, NYSE, FINRA or the National Association of Securities Dealers,
Inc. and (B) of compliance with securities or Blue Sky laws, including, without
limitation, any fees and disbursements of counsel for the underwriters in
connection with Blue Sky qualifications of the Registrable Securities pursuant
to Section 4(h)), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities in a form eligible
for deposit with The Depository Trust Company and of printing Prospectuses if
the printing of Prospectuses is requested by the managing underwriters, if any,
the Demand Party or by the Holders of a majority of the Registrable Securities
included in any Registration Statement), (iii) messenger, telephone and delivery
expenses of the Company, (iv) fees and disbursements of counsel for the Company,
(v) expenses of the Company incurred in connection with any road show, (vi) fees
and disbursements of all independent certified public accountants referred to in
Section 4(o) hereof (including, without limitation, the expenses of any “cold
comfort” letters required by this Agreement) and any other persons, including
special experts retained by the Company and (vii) fees and disbursements of one
counsel for the Holders whose shares are included in a Registration Statement
(which counsel shall be selected as set forth in Section 8)) shall be borne by
the Company whether or not any Registration Statement is filed or becomes
effective. In addition, the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on the NYSE or such other national securities exchange on which
the Common Stock is listed and rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Company.

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter (except as set forth in
this Section 6 and in Section 8 or pursuant to the underwriting agreement
entered into in connection with such offering), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
Holders not specifically required to be paid by the Company pursuant to the
first paragraph of this Section 6.

 

20



--------------------------------------------------------------------------------

7. Rule 144. The Company covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of any Demand Party, make publicly
available such information so long as necessary to permit sales of Registrable
Securities pursuant to Rule 144), and it will take such further action as any
Holder (or, if the Company is not required to file reports as provided above,
any Demand Party) may reasonably request, all to the extent required from time
to time to enable such Holder to sell shares of Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of any Holder, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements and, if
not, the specific requirements with which it did not so comply. Notwithstanding
anything contained in this Section 7, the Company may deregister under
Section 12 of the Exchange Act if it then is permitted to do so pursuant to the
Exchange Act and the rules and regulations thereunder.

8. Selection of Counsel. In connection with any registration of Registrable
Securities pursuant to Section 2 or 3 hereof, if the Investor is participating
in such registration pursuant to Section 2 or 3 hereof, the Investor may select
one counsel to represent it and all other Holders participating in such
registration, and if the Investor is not participating in such registration
pursuant to Section 2 or 3 hereof, the Holders other than the Investor of a
majority of the Registrable Securities covered by any such registration may
select one counsel to represent such other Holders covered by such registration;
provided, however, that in the event that the counsel selected as provided above
is also acting as counsel to the Company in connection with such registration,
the Holders shall be entitled to select one additional counsel at the Company’s
expense to represent all Holders.

9. Miscellaneous.

(a) Holdback Agreement. In consideration for the Company agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
underwritten offering of the Company’s securities with respect to which the
Company has complied with its obligations under Section 2 or Section 3 hereof,
as applicable (whether or not such Holder is participating in such offering)
upon the request of the underwriters managing any such underwritten offering,
not to effect (other than pursuant to such offering) any public sale or
distribution of Registrable Securities, including, but not limited to, any sale
pursuant to Rule 144, or make any short sale of, grant any option for the
purchase of, or otherwise dispose of any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company, in each
case without the prior written consent of such underwriters and subject to
customary exceptions, during the Holdback Period; provided that nothing herein
will prevent (i) any Holder that is a partnership or corporation from making a
transfer to an Affiliate that is otherwise in compliance with applicable
securities laws, (ii) any pledge of Registrable Securities by a Holder in
connection with a Permitted Loan (as defined in the

 

21



--------------------------------------------------------------------------------

Investment Agreement) or (iii) any foreclosure in connection with a Permitted
Loan (as defined in the Investment Agreement) or transfer in lieu of a
foreclosure thereunder, in each case that is otherwise in compliance with
applicable securities laws. Notwithstanding the foregoing, any discretionary
waiver or termination of this holdback provision by such underwriters with
respect to any of the Holders shall apply to the other Holders as well, pro rata
based upon the number of shares subject to such obligations.

If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten public offering, if requested by the managing
underwriter or underwriters, the Company will not effect any public sale or
distribution of any common equity (or securities convertible into or
exchangeable or exercisable for common equity) (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
solely in connection with an exchange offer or any employee benefit or dividend
reinvestment plan) for its own account, during the Holdback Period.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of each of the Company and the Holders of a majority
of the Registrable Securities; provided, however, that (x) any amendment,
modification, supplement, waiver or consent to departures from the provisions of
this Agreement that would subject a Stockholder to adverse differential
treatment relative to the other Stockholders shall require the agreement of the
differentially treated Stockholder and (y) any amendment, modification,
supplement, waiver or consent to departures from the provisions of this
Agreement that would be adverse to a right specifically granted to a specific
Stockholder herein (but not to other Stockholders) shall require the agreement
of that Stockholder. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities being sold by such Holders pursuant to such Registration
Statement.

(c) Successors, Assigns and Transferees. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The provisions of this Agreement which are for
the benefit of the parties hereto other than the Company may be transferred or
assigned to any Person in connection with a Transfer (as defined in the
Investment Agreement) of Series B Preferred Stock or Common Stock issued upon
conversion of the Series B Preferred Stock to such Person in a Transfer
permitted by Section 5.08(b)(i) of the Investment Agreement; provided, however,
that (i) prior written notice of such assignment of rights is given to the
Company and (ii) such transferee agrees in writing to be bound by, and subject
to, this Agreement as a “Holder” pursuant to a written instrument in form and
substance reasonably acceptable to the Company. Except as provided in Section 5
with respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, or in respect of this Agreement or
any provision herein contained.

 

22



--------------------------------------------------------------------------------

(d) Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
emailed (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

if to the Company, to:

Coty Inc.

350 Fifth Avenue,

New York, NY 10118

Attention: Kristin Blazewicz

Email: Kristin_Blazewicz@cotyinc.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:          Paul T. Schnell

                           Sean C. Doyle

Email:               paul.schnell@skadden.com

                           sean.doyle@skadden.com

if to the Stockholders or the Investor, to the Investor, to:

KKR Rainbow Aggregator L.P.

Maintor Panorama, 12th Floor

Neue Mainzer Str. 2-4

60311 Frankfurt

Attention:         Christian Ollig

Email:               christian.ollig@kkr.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention:         Marni J. Lerner

                           Ravi Purushotham

Email:               mlerner@stblaw.com

                           rpurushotham@stblaw.com

or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

 

23



--------------------------------------------------------------------------------

(e) Descriptive Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

(f) Severability. If any term, condition or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term, condition or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.

(g) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.

(h) Governing Law; Submission to Jurisdiction. This Agreement and all legal or
administrative proceedings, suits, investigations, arbitrations or actions
(“Actions”) (whether at law, in equity, in contract, in tort or otherwise) based
upon, arising out of or relating to this Agreement or the negotiation, execution
or performance of this Agreement, shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within that State, regardless of the
laws that might otherwise govern under any applicable conflict of laws
principles.

All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 9(h) shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 9(d) of this Agreement.
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, a final trial court judgment.

 

24



--------------------------------------------------------------------------------

(i) Specific Performance. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

(j) Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

(k) Termination. The provisions of this Agreement (other than Section 5 and
Section 6) shall terminate upon the earliest to occur of (i) its termination by
the written agreement of all parties hereto or their respective successors in
interest, (ii) the date on which all shares of Common Stock and Series B
Preferred Stock have ceased to be Registrable Securities and (iii) the
dissolution, liquidation or winding up of the Company. Nothing herein shall
relieve any party from any liability for the breach of any of the agreements set
forth in this Agreement.

(l) No Inconsistent Agreements; Most Favored Nations. The Company shall not
hereafter enter into any agreement with respect to its securities that is
inconsistent with or violates the rights granted to the Holders in this
Agreement. In the event that the Company desires to enter into any agreement
with any Person, including any holder or prospective holder of any securities of
the Company, giving or granting any registration (or related) rights the terms
of which are more favorable than or senior to the registration or other rights
granted to the Holders hereunder, then (i) the Company shall provide prior
written notice thereof to the Holders and (ii) upon execution by the Company of
such other agreement, the terms and conditions of this Agreement shall be,
without any further action by the Holders or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holders shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such other agreement, provided that upon
written notice to the Company at any time, any Holder may elect not to accept
the benefit of any such amended or modified term or condition, in which event
the term or condition contained in this Agreement shall apply to such Holder as
it was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to such Holder.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

 

COTY INC. By:   /s/ Pierre-André Terisse   Name: Pierre-André Terisse  
Title:   Chief Financial Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

KKR RAINBOW AGGREGATOR L.P. By:   KKR Rainbow Aggregator GP LLC,   its general
partner By:   /s/ Matthew Ross   Name:  Matthew Ross   Title:    Vice President

[Signature Page to Registration Rights Agreement]